        Case: 3:20-cv-02720-JJH Doc #: 5 Filed: 12/07/20 1 of 4. PageID #: 68




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


MONCLOVA CHRISTIAN                       *       Case No. 3:20CV-2720
ACADEMY, et al.,
                                         *
      Plaintiffs                                 HON. JEFFREY J. HELMICK
                                         *
vs.                                              DEFENDANT TOLEDO-LUCAS
                                         *       COUNTY HEALTH DEPARTMENT’S
                                                 PRELIMINARY MEMORANDUM
                                         *       OPPOSING PLAINTIFFS’ MOTION FOR
TOLEDO-LUCAS COUNTY                              TEMPORARY RESTRAINING ORDER
HEALTH DEPARTMENT,                       *
                                                 Julia R. Bates
                                         *       Lucas County Prosecuting Attorney
      Defendant.                                 By: Kevin A. Pituch (0040167)
                                         *           John A. Borell (0016461)
                                                 Assistant Prosecuting Attorneys
                                         *       Lucas County Courthouse, Suite 250
                                                 Toledo, Ohio 43624
                                         *       Fax: (419) 213-2011
                                                 Counsel for the Toledo-Lucas County
                                         *       Health Department
                                                 E-mail: kpituch@co.lucas.oh.us
                                         *       E-mail: jaborell@co.lucas.oh.us

      Plaintiffs Monclova Christian Academy, St. John Jesuit High School and Academy,

and Emmanuel Christian School have filed a civil rights, injunctive relief, and declaratory

judgment action against the Toledo-Lucas County Health Department. See, Verified

Complaint for Declaratory and Injunctive Relief, United States District Court Case No.

3:20CV-2720 (Dec. 7, 2020). Plaintiffs are asking the Court for temporary restraining order

on the ground that a school-closing order issued by the Health Department (on November

                                             1
        Case: 3:20-cv-02720-JJH Doc #: 5 Filed: 12/07/20 2 of 4. PageID #: 69




25 and then again, as amended, on December 3, 2020–see Exhibit No. 3--attached to the

Verified Complaint) violates their rights under the First and Fourteenth Amendments, United

States Constitution. Motion for Temporary Restraining Order, Case No. 3:20CV-3720 )(Dec.

7, 2020). Plaintiffs argue that the school-closing order improperly infringes upon their

religious educational freedom, as protected under the First and Fourteenth Amendments,

even though the order applies to all schools, public and private, grades 7-12, located in

Lucas County, Ohio, applies for a limited time (from December 4, 2020 to January 11,

2020), and contains an exemption for “religious educational classes or religious

ceremonies.” See, Exhibit 3, Verified Complaint, Case No. 3:20CV-2720.

    The Health Department opposes plaintiffs’ motion and, while its arguments can, and

most likely will be, more fully developed at the hearing for the TRO motion, it wishes to

make two points prior to the hearing. First, the Health Department’s school-closing order is

expressly authorized under Ohio Revised Code 3707.26. Section 3707.26 states:

     “Semiannually, and more often, if in its judgment necessary, the board of health
     of a city or general health district shall inspect the sanitary condition of all
     schools and school buildings within its jurisdiction, and may disinfect any school
     building. During an epidemic or threatened epidemic, or when a dangerous
     communicable disease is unusually prevalent, the board may close any school
     and prohibit public gatherings for such time as is necessary.”

Under Ohio law, a county health department is a "creature of statute" which “has such

powers only as are expressly conferred on it together with such powers as are necessarily

implied.” Mack v. City of Toledo, 6th Dist. Lucas No. L-19-1010, 2019-Ohio-5427 ¶38. Here,

the Health Department has been granted the authority to close schools in times of epidemic

but it does not have the statutory authority to close or regulate other businesses or entities

within Lucas County. Thus, plaintiffs’ contention that the Health Department has closed all


                                              2
        Case: 3:20-cv-02720-JJH Doc #: 5 Filed: 12/07/20 3 of 4. PageID #: 70




religious schools while ignoring Lucas County restaurants, bars, and even the Hollywood

Casino, is irrelevant. See, D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. of Health, 96 Ohio St.3d

250, 261, 773 N.E.2d 536 (2002)(rejecting the Health Department’s argument that it had the

power, absent express statutory authority, to prohibit smoking in Lucas County).

    Second, one can read all twenty-seven pages of the Verified Complaint as well as the

seventeen-page Motion for Temporary Restraining Order and not see that relevant authority

exists on the religious freedom issues raised in this case. See, Commonwealth of Kentucky

ex rel Danville Christian Academy, Inc, v. Beshear, – F3d – Sixth Circuit Court of Appeals

Case No. 20-6341 (Nov. 29, 2020) 2020 U.S. App. LEXIS 37413 (attached hereto as Exhibit

A). In Danville Christian Academy, the Governor of the Commonwealth of Kentucky issued

a school-closing order for all schools located in the Commonwealth (an order that is more

restrictive than that issued by the Health Department in this case) and the United States

District Court for the Eastern District of Kentucky enjoined its operation holding that the

Governor’s order violated the plaintiffs’ religious freedom rights. However, the Sixth Circuit

Court of Appeals granted the Governor’s motion to stay enforcement of the District Court’s

injunction stating: “We are not in a position to second-guess the Governor's determination

regarding the health and safety of the Commonwealth at this point in time.” Exhibit A, supra.

The Court granted a stay of the District Court’s injunction holding that plaintiffs were not

likely to succeed on the merits of their case because it would rule the school-closing order

was neutral and of general applicability as it applies to all public and private elementary and

secondary schools in Kentucky, religious or otherwise. Id. The Health Department submits

that Danville Christian Academy is relevant authority and it should control the Court’s



                                              3
        Case: 3:20-cv-02720-JJH Doc #: 5 Filed: 12/07/20 4 of 4. PageID #: 71



decision in this case. Note–the Danville Christian Academy plaintiffs have asked the United

States Supreme Court to intervene (United States Supreme Court Case No. 20A96) but as

of the writing of this memorandum, it has not done so.

      As a result, the Health Department asks the Court to deny plaintiffs’ request for a

temporary restraining order on the ground that their request falls short of the standard

necessary for such relief under the First and Fourteenth Amendments.

                                         Respectfully submitted,

                                         JULIA R. BATES
                                         LUCAS COUNTY PROSECUTING ATTORNEY

                                         By:/s/ Kevin A. Pituch
                                         Kevin A. Pituch
                                         John A. Borell
                                         Assistant Prosecuting Attorneys
                                         Counsel for Toledo-Lucas County
                                         Health Department


                                    CERTIFICATION

     A copy of the foregoing Memorandum was sent to all counsel of record by the Court’s

electronic filing system.


                                         By:/s/ Kevin A. Pituch
                                         Kevin A. Pituch
                                         John A. Borell
                                         Assistant Prosecuting Attorneys
                                         Counsel for the Toledo-Lucas County
                                         Health Department




                                             4
